Citation Nr: 0713456	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  00-15 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, 
headaches, cognitive impairment, memory loss, muscle fatigue, 
shortness of breath, heart palpitations, nausea, and numbness 
in the hands - due to undiagnosed illness.

2.  Entitlement to service connection for degenerative 
changes of the 6th and 7th cervical disc spaces with anterior 
osteophytosis of the vertebral bodies (claimed as pain in the 
neck and head).

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
November 1994.  She served in Southwest Asia during Operation 
Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The claims file subsequently was transferred to 
the RO in Boston, Massachusetts, then to Togus, Maine, and 
eventually to Winston-Salem, North Carolina, which still has 
jurisdiction.

The veteran's claim for service connection for heart 
palpitations is not based exclusively on an undiagnosed 
illness and the presumptions this type of claim entails; 
rather, she also alleges entitlement to service connection 
for this condition on the alternative theory of more direct 
incurrence in service.

To support her claims, the veteran testified at a hearing at 
the RO in August 2000 before a local Hearing Officer.



The Board remanded this case to the RO in November 2004 via 
the Appeals Management Center (AMC), and one of the 
directives of the remand was to send the veteran a statement 
of the case (SOC) for her cervical spine claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  That SOC was 
issued in May 2006, and in response she submitted a 
substantive appeal (VA Form 9) in June 2006 to complete the 
steps required to perfect her appeal to the Board on this 
additional issue.  See 38 C.F.R. § 20.200 (2006).

Also, a May 2004 rating decision by the RO in Boston, when it 
had jurisdiction, denied additional claims for service 
connection for IBS and a skin disorder.  A June 2004 RO 
letter informed the veteran of that decision and of her 
procedural and appellate rights.  And in response, she 
submitted a timely NOD in May 2005 to the RO in Togus.  But 
just as before concerning the claim for her cervical spine 
disorder, the RO did not then send her an SOC addressing 
these additional issues.  See 38 C.F.R. §§ 19.26, 19.29 
(2006).  So she, in turn, has not had the opportunity to 
perfect an appeal to the Board on these additional claims.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30(b), 
20.200, 20.201 (2006).  Consequently, another Manlincon 
remand is required concerning these claims for IBS and the 
skin disorder.  The Board is also again remanding the claim 
concerning the cervical spine disorder.  And just like 
before, the remand will be via the AMC.  That leaves only for 
adjudication the claim concerning the various symptoms that 
are purportedly due to undiagnosed illness.

In November 2006, the veteran submitted private medical 
evidence of her diagnosis of fibromyalgia, and the report 
indicates her treating physician suggested this condition was 
an infection she may have contracted in Saudi, Arabia.  
While fibromyalgia, i.e., muscle pain, may be the subject of 
service connection as a medically unexplained chronic multi-
symptom illness - as evidenced by the veteran's claim for 
unexplained muscle fatigue, see 38 C.F.R. § 3.317(a)(2)(B), 
the Board deems her statement and accompanying medical 
evidence as an additional claim for service connection for 
this condition on a direct incurrence 


basis.  This additional issue, however, has not been 
considered by the RO, much less denied and timely appealed to 
the Board, so it is referred to the RO for appropriate 
development and consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim for disability due to undiagnosed 
illness, including apprising her of whose specific 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  There is no competent medical evidence, however, 
attributing any of the veteran's various complaints of 
headaches, incognition, memory loss, dizziness, shortness of 
breath, heart palpitations, fatigue, nausea, and numbness in 
her hands to her military service - including to incidents 
during her tour in Southwest Asia.


CONCLUSION OF LAW

An undiagnosed illness manifested by headaches, incognition, 
memory loss, dizziness, shortness of breath, heart 
palpitations, fatigue, nausea, and numbness in the hands was 
not incurred in or aggravated by service and, where 
applicable, may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  Although the veteran's claim for undiagnosed illness 
was received and initially adjudicated prior to the enactment 
of the VCAA, it is still applicable since her claim has not 
been decided.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA 
O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this case and pursuant to the Board's November 2004 
remand, the RO sent the veteran a letter later in November 
2004 providing her notice regarding what information and 
evidence was needed to substantiate her claim for service 
connection, as well as what information and evidence she 
needed to submit, what information and evidence would be 
obtained by VA for her, and the need for her to advise VA of 
and to submit any further evidence that was relevant to her 
claim.  Other records show the AMC returned (recertified) the 
veteran's appeal to the Board after the Court issued the 
Dingess/Hartman decision, but the veteran has not been 
informed how downstream disability ratings and effective 
dates are assigned and the type evidence impacting those 
downstream determinations.  The September 2006 SSOC did not 
address those additional elements of her claim.  But this is 
inconsequential and, therefore, at most harmless error 
because the Board is denying her underlying claim for service 
connection for undiagnosed illness, so those additional 
downstream elements of her claim are moot.

The file also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of her service 
medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities she identified, and the transcript of her 
RO hearing.

As noted in the Board's prior remand, the hearing transcript 
reflects that the veteran and her husband alleged that some 
of her service medical records concerning her treatment at 
the Royal Air Force (RAF) Base in Upper Heyford in England, 
while she was pregnant in 1992, are not on file.  See pages 
18 and 19 of the transcript.  She also indicated that she had 
received private medical treatment or evaluation in Italy and 
again later at the New Mexico Heart Institute, but that 
those records are not on file either.  See pages 4, 5, and 
18.  She alleged, as well, that in March 1998 she submitted 
evidence to a VA representative (apparently participating in 
a VA transition assistance program in Aviano, Italy), but 
that the evidence was never made a part of her permanent 
claims file.  Page 4.

In April 2002 the RO forwarded the veteran a complete copy of 
her claims file.  See 38 C.F.R. § 1.526 (2006).  During her 
August 2000 RO hearing she indicated that she had with her a 
file of her own consisting of medical records that was 
complete, except for a few records (apparently including 
those of a private Italian physician and some that she could 
not obtain).  She also said some of the records might not be 
in her claims file.  Pages 5 and 8 of the transcript.  She 
further testified that she was willing to submit these 
records and her representative requested that the presiding 
Hearing Officer review them to determine whether any were new 
records rather than mere duplicates of those already on file.  
Page 5.  And in response, the Hearing Officer indicated he 
would do so.  Page 19.  But there was no indication in the 
claims files at the time as to the results of this review of 
records by the local Hearing Officer.

The November 2004 Board remand instructed the RO (AMC) to 
conduct additional development actions to determine whether 
there were additional records in existence and for the local 
Hearing Officer to advise whether records were received from 
the veteran and reviewed by him.  The RO (AMC) made several 
inquiries to determine if additional records related to the 
veteran were extant, including inquiries where she resided in 
Europe with her then active duty husband after her separation 
from service.  The RO was informed that no records concerning 
her were located.  An August 2005 e-mail from the VA Hearing 
Officer who presided over the August 2000 hearing reflects 
that he reviewed the available computerized records of the 
adjudication of the veteran's claim at the RO.

The RO Hearing Officer stated that he was confident that then 
applicable procedures related to handling evidence submitted 
by a claimant were followed.  Based on those procedures, and 
his own methodology for conducting hearings, he stated that 
any notation or sticky note placed on the envelope which 
contained the records would not have been placed there by him 
during the hearing, as he preferred to devote full attention 
to the hearing.  Thus, he expressed reasonable certainty 
that, if the veteran did in fact submit additional records at 
the hearing, he reviewed them after the hearing.  But due to 
the passage of approximately five years since he had reviewed 
the veteran's file, he could not state whether the evidence 
submitted was new or duplicative of that already submitted.

The Board finds that the AMC exerted all reasonable efforts 
to determine if additional records related to the veteran 
were available.  In light of those efforts, and the 
examinations which were conducted while the appeal was on 
remand, the Board finds that VA has complied with the duty to 
assist the veteran with the development of her claim.  See 
38 C.F.R. § 3.159(c).

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain (which is obtainable), there is 
no additional notice that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to her.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to her.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, certain chronic conditions, per 
se, including arthritis, organic diseases of the 
central nervous system, and heart disorders, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Further, VA shall pay compensation to a Persian Gulf veteran 
who "exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a).  Signs or symptoms which may be manifestations of 
an undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes the veteran's service medical 
records (SMRs) contain no entries that may have been made 
during her tour in Saudi Arabia.  An undated record tracer 
form in her SMRs, apparently completed during her in-
processing at RAF Upper Heyford, UK, contains a notation that 
she was "coming in for a 'Lost Records' physical."  The 
form also reflects that she arrived at Upper Heyford in 
August 1991, that she hand carried her records from her last 
base of assignment, and that her last appointment had been 
within the Consolidated Base Personnel Office.

In any event, for reasons that will be explained, the Board 
finds that the evidence of record shows the veteran's claimed 
symptoms are attributable to known clinical diagnoses - 
rather than to undiagnosed illness.  So the preponderance of 
the evidence is against her claim or undiagnosed illness.  
Further, the preponderance of the evidence is also against 
her claim for a heart disorder (including palpitations) on a 
direct incurrence basis, as the evidence indicates she does 
not currently have a diagnosed heart disorder.

The service medical records contain a February 1993 entry 
that the veteran complained of blurred vision because 
something had flown into her left eye that morning.  In the 
section related to her personal medical history, she denied 
any history of headaches.  In December 1993, she presented 
with complaints of having vomited five times since the 
previous evening and a low grade fever.  The examiner 
diagnosed viral syndrome.  A March 1994 report of periodic 
medical examination reflects that all areas were assessed as 
normal.  The March 1994 EKG associated with that examination 
also was normal.  She was deemed physically fit for worldwide 
duty.  The primary notation was that she exceeded her maximum 
allowable weight by 19 pounds.  Her military service ended in 
November 1994.

During a December 1994 VA general medical examination, the 
veteran told the examiner she had experienced an episode of 
diarrhea and vomiting in Saudi Arabia that lasted two weeks.  
She also reported that she sometimes had shortness of breath 
not associated with exertion that lasted two to three 
minutes.  The report reflects no mention of any numbness in 
her hands.  The examiner noted no abnormalities of 
the veteran's skin or lymphatic and hemic systems.  
Examination of her cardiovascular system was negative, as 
well; there were no bruits and no arrhythmias.  She had good 
posterior tibial and dorsalis pedis pulses, her respiratory 
system was normal, and her digestive system was normal.  
Examination of her neurological system also revealed no 
abnormalities.  Her cranial nerves and optic fundi were 
within normal limits.

While residing in Italy, the veteran had another examination 
in January 1999, which was conducted by an Air Force 
physician at the U.S Air Force Medical Facility, Aviano Air 
Base, Italy.  She indicated that she had experienced all of 
the complaints at issue, including numbness in her hands.  
She has since asserted that the examination was inadequate 
because the local examiners were insufficiently experienced 
to conduct examinations related to the Persian Gulf War.  
Nonetheless, the Board sees that the objective clinical 
findings at that examination were similar to those of the 
1994 VA examination.  So there is a sense of consistency in 
these results, thereby suggesting they are indeed truly 
indicative of her medical status at the time.

The examiner noted no abnormalities in the veteran's 
lymphatic and hemic systems, respiratory system, or 
cardiovascular system.  The examiner also noted there was 
no decrease in the veteran's sensory or motor function of her 
extremities.  The diagnoses included history of fatigue.

The claims file also reflects a June 1999 note of an Italian 
physician to the effect that test results revealed no 
evidence of systemic connectivitis or primary 
chronic inflammatory rheumatic disease.  He added that while 
the veteran and "physical-hematochemical objectivity" 
suggested fibrositis at the ileo-lumbar ligaments, she needed 
to lose weight.  She was weighing about 266 pounds.

In her written submissions after the 1999 examination, and at 
her hearing, the veteran asserted the examination was 
inadequate because the military examiner had never before 
conducted a VA Compensation and Pension examination and that 
he did not know what to look for insofar as illness related 
to the Persian Gulf War.


Her representative also conceded at the hearing that it was 
difficult to distinguish between the veteran's symptoms 
deemed related to her service-connected low back disorder and 
those she attributed to undiagnosed Persian Gulf War illness.  
See Transcript, pp. 7, 9.

The veteran said she shook her hands to relieve the numbness, 
which she attributed to her head and neck problems (cervical 
radiculopathy?).  She told the Hearing Officer that her 
pinkies were a little numb as she testified at the hearing.  
When the Hearing Officer asked her if she was claiming her 
headaches as related to her neck claim or as an undiagnosed 
illness, she replied that she believed it was more related to 
her undiagnosed illness claim.  She described her fatigue and 
dizziness as occurring in cycles along with her cognitive 
disruptions.  They seemed to occur in linear environments, 
like whenever she entered a supermarket.  She placed the 
onset of her heart palpitations as approximately September 
1994, just before she separated form active service, but she 
indicated that she did not actually receive treatment for 
them until after her discharge.

Following the hearing, the veteran was given additional VA 
examinations, including a fee-basis neurological examination.  
The September 2000 heart work-up revealed no abnormalities.  
The treatment note reflects that she denied any 
central nervous system manifestations, angina, or prodromics.  
Examination revealed she overweight.  No abnormalities were 
noted.

On the exercise treadmill test, the veteran exercised for 
7.75 minutes and achieved a workload of 8 metabolic 
equivalents (METS) [note:  one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  38 
C.F.R. § 4.104, Note 2].  No EKG changes were noted.  A 
single premature ventricular contraction was noted.  The 
diagnosis was negative exercise treadmill test and no 
significant arrhythmia.  Holter monitor and echocardiogram 
were normal.  The veteran's ejection fraction was 75 percent.  
A January 2001 addendum to that evaluation clarifies there 
was no evidence of organic heart disease.

The October 2000 fee-basis neurological examination report 
reflects that the examiner (Dr. Anderson) reviewed the claims 
file.  The veteran told the examiner that she had 
intermittent paraesthesias in her upper extremities, as well 
as headaches, dizziness, and short-term memory loss.  She 
described her headaches as "regular" headaches, which she 
got fairly frequently, and "quick" headaches, which 
occurred much less frequently.  The regular ones were 
holocephic but most noticeable in the frontal and vertex 
regions bilaterally.  They could last three or four days or 
just an hour or two and were readily treatable with 
Ibuprofen.  They were not associated with sonophotophobia, 
nausea, vomiting, or neurologic symptoms, and were not really 
incapacitating.  The quick ones had started only two to three 
years before the examination, and she described them as 
beginning in the suboccipital region on one side or the other 
and they "zoom up" to the vertex.  They were very brief.  
She experienced three of four of those a week but could go a 
couple of months without any at all.  She also described 
intermittent dizziness, which felt like one foot going 
upstairs and the other one down.

The veteran also described the numbness in her hands as 
occurring in the right or left fourth or fifth fingers and 
hypothenar region, and occasionally extending up into her 
elbow.  They tended to occur in the afternoon, lasted a 
couple of hours, and were gone upon awakening the next 
morning.  Her memory loss consisted of difficulty remembering 
phone numbers and not remembering where she put her keys.  At 
the time of the examination, she was employed full time as a 
secretary at Malmstrom Air Force Base, MT.

The examiner noted that, while detailed mental status testing 
was not performed, the veteran's cognitive function seemed 
quite good.  She was alert, very pleasant and cooperative, 
and fairly obese.  The cranial nerves were normal and visual 
fields were intact to confrontation.  Fundoscopy was 
unremarkable.  Corneal reflexes were brisk and symmetrical, 
facial sensation was intact, and pterygoid and masseter 
functions were symmetrical.  There did not appear to be any 
weakness of the facial muscles, and there was no facial 
asymmetry of consequence.  Hearing, as tested by lightly 
rubbed fingers at 8 to 10 centimeters, was intact.  Tongue 
protruded in the midline.  Motor examination of upper and 
lower extremities was unremarkable with respect to muscle 
tone, and there were no involuntary movements.  Deep tendon 
reflexes were normally-active and symmetrical.  No 
pathological reflexes, including Babinski's sign, were 
elicited.  Sensory examination was unremarkable.

Dr. Anderson's diagnoses were as follows:

        Intermittent tension-type headaches.  The examiner 
observed that it was one of the primary headache disorders 
and it was of unknown etiology.  Nonetheless, he was unable 
to ascribe the origin of the disorder as related to the 
veterans' service in the Middle East, as the headache 
disorder was very common in the population.  Further, the 
veteran appeared to describe intermittent occipital 
neuralgia-type pains, but similar pains may be related to 
degenerative joint disease (DJD) of the cervical spine.
        
        Episodic dizziness, preceded by tinnitus that was almost 
certainly a peripheral disorder that involved her inner ear.  
The examiner deemed the described episodes as too brief for 
Ménière's disease - though that was a possibility.
        
        The veteran's short-term memory loss, as described by 
the veteran, was not a true memory loss, as most often such 
symptoms are related to difficulties with attention and 
concentration.
        
        Intermittent paraesthesias affecting the fourth and 
fifth fingers.  The examiner hypothesized that the veteran 
experienced intermittent compression of the ulnar nerves at 
the elbows, and that she might have ulnar neuropathies.

In summarizing his findings, Dr. Anderson indicated that none 
of the veteran's symptoms were attributable to her service in 
the Persian Gulf War Theater.  Although the EMG he conducted 
did not confirm his diagnosis of ulnar nerve pathology, as he 
interpreted it as a normal study, he nonetheless believed the 
veteran's hand numbness was secondary to compression of the 
ulnar nerves.



The addendum also indicates the veteran's pulmonary 
examination was negative.  At the RO's request, the 
physician's assistant (PA) who conducted the pulmonary 
examination reviewed the neurological examination report.  He 
noted that Dr. Anderson's diagnosis of tension headaches was 
an actual diagnosis, and therefore did not constitute an 
unknown disorder, as his notes were very clear in that 
regard.  Further, the EMG was normal.

So the competent medical evidence of record indicates that, 
despite the veteran's several submissions and subsequent 
additional VA examinations, this diagnostic state of affairs 
essentially has not changed.  That is, either the symptom she 
is claiming has been attributed to a known clinical 
diagnosis, or there is no underlying disorder, or there is no 
link to her Persian Gulf War service.

A February 2001 otolaryngological (Ear, Nose, and Throat 
(ENT)) note reflects that the veteran had a six-year-plus 
history of fleeting episodes of hazy vertigo, as opposed to 
peripheral vertigo that disorders of the inner ear can cause.  
The episodes were not associated with nausea or other 
vegetative signs such as sweating.  The veteran denied 
fullness in the ears or fluctuating loss of hearing during 
the episodes, but she had tinnitus that necessarily occur 
with the dizzy spells.  There were no known triggers, and 
they occurred on average of four times a week.  Examination 
of her ears was unremarkable.  The examiner noted an 
impression of hazy vertigo of undetermined etiology.  He 
indicated the veteran might have an atypical Ménière's 
syndrome, though the episodes were unusually brief for that 
problem.  Or, he said, the symptoms could be related to an 
intermittent vascular spasm in the vestibular area, but that 
usually caused peripheral vertigo with associated nausea, 
vomiting, and spinning sensation.

The examiner indicated the veteran's symptoms were due either 
to possible Ménière's syndrome or hazy vertigo related to 
cervical arthritis, vascular problems or auto-immune disease.  
Ototoxicity from environmental exposure was deemed unlikely 
because the veteran's symptoms did not correlate with inner 
ear disease.


In light of the fact that she had not previously been 
afforded a Persian Gulf protocol evaluation due to her having 
resided overseas immediately after her separation from active 
service, she was provided this examination in May 2002.  She 
reported her symptoms as set forth above.  The examiner 
erroneously noted that the 2000 heart work-up had resulted in 
a diagnosis of paroxysmal supraventricular tachycardia, but 
also indicated it did not seem to be much of a problem at the 
time of the examination.  Objective physical evaluation 
revealed her lungs were clear to auscultation, that her heart 
was regular without gallop or murmur, and that her 
upper extremities range of motion was "okay."  The 
diagnoses were based solely on her history, and consults were 
recommended.

The veteran underwent an extensive neuropsychological 
examination in June 2002 to address her claimed memory loss.  
The interpretation of the diagnostic tests results was that 
she indicated relatively mild and somewhat variable 
difficulties with some of the more complex aspects of 
attention.  The psychologist emphasized that they were 
variable and they were not deemed to be severe impairments.  
The memory-related test results suggested the veteran was 
able to learn and retain information well, although she had 
slight difficulties retrieving the information from memory.

The veteran's other aspects of cognitive skills, however, 
including general intellectual functioning, visual-spatial 
skills, verbal skills, and reasoning skills were all in the 
range expected for her.  The examiner noted that the veteran 
appeared to have mild weaknesses in some aspects of attention 
and mental organization, but they were not consistent enough 
to warrant a particular diagnosis such as a cognitive 
disorder, and that she did not appear significantly depressed 
or otherwise in emotional distress.  Further, the examiner 
noted, it was possible that some of the veteran's 
difficulties were attributable to her level of pain, as well 
as pain medications she was then currently taking, and that 
they likely did not reflect any significant organic 
pathology.



The Board also takes note of the copy of a June 2003 VA News 
Release submitted by the veteran.  It addressed the results 
of studies of the nervous system, cognitive function, use of 
anti-nerve agents administered to U.S. troops, and exposure 
to pesticides and nerve gas as related to the Persian Gulf 
War.  One VA-funded study by Roberta F. White, Ph.D., of 
Boston University, indicated that Persian Gulf War veterans 
performed significantly worse on tests of attention, 
visuospatial skills, visual memory, and mood.  Another study 
noted that undetected low-level exposure to sarin nerve gas 
could cause delayed developments of brain alterations that 
might be associated with memory loss and cognitive 
dysfunction in animals.  (Emphasis added).

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).

The Board accords more probative weight to the results of the 
June 2002 VA neuropsychological evaluation since, unlike the 
studies noted in the VA News Release, it was specifically 
tailored to the veteran and assessed her individual case.

The veteran was again examined in September 2005 while her 
case was on remand.  The neurological examination report 
reflects that she complained of forgetfulness, but she was 
driving satisfactorily.  Also, since her separation from 
active service, she had earned a degree in psychology and a 
Masters Degree in Education.  She told the examiner that she 
worked for VA, that her dizziness had fluctuated greatly 
since 1993 when she was pregnant, but that there as no 
vomiting associated with it.  Her headaches, she said, 
occurred about three to four times a week, and they involved 
either side.  The longest she had gone without headaches was 
two months and, until two years earlier, she had no visual 
phenomena prior to the headaches.  She felt an occasional 
extra heartbeat.

The examiner pointed out the veteran could identify Calvin 
Coolidge, and she subtracted 7 from 100 quickly.  Two-part 
commands were done rapidly.  Physical examination revealed 
she was able to walk on her toes and heels and jog.  Romberg 
was normal, as were her pupils, discs, rotations, and fields.  
There were no bruits in her neck or over the scalp or over 
the orbits.  The examiner specifically noted that she dressed 
and undressed with extreme alacrity considering her weight.  
Muscle strengths were all normal, Babinski signs were absent, 
traced figures were normal in four extremities, and joint 
sense was normal in the toes.  He diagnosed headaches for 12 
years, neurologically negative except for obesity, 
migraine variant.

The Board notes that, in her response to the examination 
report, the veteran expressed concern with the examiner's 
comment on how rapidly she dressed and undressed.  But she 
should keep in mind the examination was of her neurological 
system.  The Board reads the examiner's comment in the 
context that her speed in dressing and undressing suggested 
no deficits in her movements or coordination, and the Board 
is confident that the examiner meant it in that context.

The September 2005 heart examination report reflects that the 
examiner noted the veteran's history of occasional premature 
contractions.  She told the examiner they happened almost 
every day, but that they did not interfere with her daily 
activities.  When she felt an irregular contraction, it kind 
of took her breath away "for a flash."  She denied any 
dizziness, chest pain, shortness of breath, or dyspnea on 
exertion when she did things.  She had no pedal edema, and 
she had never been diagnosed with any heart disease, 
hypertension, or any problems with her heart.  She also 
denied any paroxysmal nocturnal dyspnea.

Objective physical examination revealed her blood pressure as 
136/84 to 86 bilaterally times three.  Her pulse was 96 and 
absolutely regular.  The examiner noted that he palpated her 
pulse for over a minute on several occasions while examining 
her, and she had no evidence of premature contractions.  No 
pedal 


edema was noted, and she had good peripheral pulses.  The 
examiner noted that his review of the claims file revealed 
several previous cardiac evaluations over the past 10 years, 
including Holter monitors, echo exams, and EKGs, which showed 
no convincing evidence of any type of heart disease.  He 
reiterated this in his diagnosis.  He observed that the 
veteran's symptoms were consistent with a history of 
premature contractions, which are not thought to be a sign 
necessarily of heart disease.  He also noted that her past 
evaluations, as well as his, indicated she did not have a 
serious problem with the contractions.  As a result, he 
concluded she had no evidence of heart disease.

In December 2005, the veteran was diagnosed with non-Hodgkins 
lymphoma and her treatment has included chemotherapy.  She 
had another VA examination in June 2006 by the same examiner 
that had conducted the September 2005 heart examination.  The 
examination was to determine whether she had fibromyalgia, 
but the physical findings and comments are relevant to this 
appeal.

The examination report states the veteran told the examiner 
that she had generalized aching, primarily in her hands and 
feet pretty much all the time.  During flare-ups her hands 
cramp and she cannot use them.  She estimated that she had 
lost 30 days from work due to her problems, but most of the 
lost days were related to her chemotherapy and radiation 
therapy for her lymphoma.  She was unable to tell the 
examiner what seemed to precipitate or trigger her symptoms 
or what seem to ease them.  She said she had problems with 
her hands, arms, and back, and pains in some of her muscles.  
Physical examination revealed some tenderness to direct 
palpation in a number of areas.  There was tenderness to 
direct palpation in the left nuchal area and tenderness at 
the base of the right shoulder and over the 
right acromioclavicular joint, but not on the left.  There 
was no tenderness between the shoulder blades.  There also 
was tenderness in the spinal areas not the subject of this 
decision.  Her muscle strength in the involved areas was 
grossly normal.



The examiner observed that the veteran's various diagnostic 
tests have been essentially normal.  He noted that the 
neurologist previously diagnosed her as having a migraine 
variant for headaches, and her situational depression was 
associated with her cancer treatment.  The examiner also 
noted his review of the claims file indicated the extensive 
work-up in 2002 for memory loss, and the testing showed no 
evidence of memory loss.  The veteran shared essentially the 
same history as she did at the 2002 work-up, which is that 
she was not sharp as she once was but it is not a severe 
impairment.  The examiner observed that the veteran only 
noted the numbness in her hands when she had flare-ups in her 
joints.  He opined that her nausea was more likely than not 
associated with her IBS.  Further, as he opined at the 2005 
examination, she related her shortness of breath to her 
episodes of cardiac arrhythmia (and that there is no evidence 
of heart disease).  He also noted that the veteran's 
dizziness was diagnosed as part of the symptomatology for her 
labyrinthitis, and her fatigue was muscle fatigue.  None of 
his diagnoses, he observed, were attributable to an 
undiagnosed illness.  The examiner also opined that the 
veteran manifested sufficient trigger points to meet the 
criteria for fibromyalgia.

In her response to the October 2006 SSOC, the veteran 
asserted that the examiner did not accurately record or 
report the history she provided him at that examination.  She 
also asserted that she believed the examiner had a personal 
bias against the concept of an undiagnosed illness.  She 
apparently based her subjective opinion on her assertion that 
the examiner began the examination by commenting that he 
thought they had disposed of her appeal with the September 
2005 examination.  In any event, the Board notes that the 
objective clinical findings at the examination are clear and 
they are essentially consistent with the prior examinations 
of record by different examiners.

The Board must find that the preponderance of the medical 
evidence of record shows the veteran's various complaints to 
be secondary to diagnosed conditions or not associated with 
any active pathology at all, which is the case with her 
claimed heart condition.  The examiner at the most recent 
examination attributed her nausea to her - as yet, non-
service-connected IBS.  Her headaches are a migraine variant, 


and the numbness in her hands has been attributed to her 
cervical spine degenerative disease (so cervical 
radiculopathy).  The Board finds that is the case, even 
though the EMG did not confirm Dr. Anderson's opinion that 
the hand numbness was secondary to ulnar nerve compression, 
as Dr. Anderson did not change his diagnosis after conducting 
the EMG.  As explained, the examiners have overwhelmingly 
indicated that none of the veteran's complaints or diagnosed 
conditions are attributable to an undiagnosed illness.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If as here, 
however, the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  So the veteran's claim for undiagnosed illness must be 
denied.


ORDER

The claim for service connection for fatigue, dizziness, 
headaches, cognitive complaints, memory loss, muscle fatigue, 
shortness of breath, heart palpitations (also claimed on a 
direct basis), nausea, and numbness in the hands, due to 
undiagnosed illness is denied.


REMAND

As already mentioned, a May 2004 rating decision denied 
service connection for IBS and a skin disorder, and the 
veteran's NOD with that decision was received at the RO in 
Togus, ME, in May 2005.  But the RO has not sent her a SOC 
addressing these additional claims.  So they must be remanded 
to the RO for this, not merely referred there.  See 
Manlincon, 12 Vet. App. 238; Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995).  And she then has to be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 
20.306.

As also noted in the Introduction, the veteran perfected her 
appeal of her cervical spine claim.  She asserts that, since 
she is service connected for degenerative joint disease 
(i.e., arthritis) in the lumbosacral segment of her spine, 
the degenerative changes and narrowing of her C6 and C7 disc 
space with anterior osteophytosis is, in fact, part of that 
same process - so it, too, should be service connected.  In 
support of this assertion, she submitted a transcript of a 
portion of a Veterans Benefits Association Broadcast on 
rating arthritis claims.  One part of the transcript 
purportedly has a VA rater stating that when part of the 
spine is service connected for degenerative arthritis-versus 
arthritis due to trauma, degenerative arthritis developing in 
another spinal segment will also be service connected.  The 
portion asserted by the veteran may be an instance of an 
example of the application of 38 C.F.R. § 3.303(b).

In any event, the examiners who evaluated the veteran's low 
back were not asked to indicate whether her cervical spine 
disc space narrowing is associated with her lumbar spine 
pathology, as she is alleging.  And medical comment 
concerning this is needed to assist in deciding this claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran an SOC concerning the 
issues of her purported entitlement to 
service connection for IBS and a skin 
disorder.  She and her representative must 
be advised that a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, must be submitted in response 
to the SOC to "perfect" an appeal to the 
Board concerning these specific issues.  
They also must be advised of the time 
period in which to perfect an appeal.  And 
if, and only if, a timely appeal is 
perfected as to these claims should they 
be returned to the Board.

2.  Arrange for a comprehensive review of 
the veteran's claims file by an 
appropriate examiner to determine the 
etiology of her C6 and C7 disc space 
narrowing with osteophytosis.  The 
examiner should specifically indicate 
whether it is at least as likely as not 
(meaning 50 percent or greater 
probability) the diagnosed cervical spine 
disc space narrowing at C6 and C7 is part 
and parcel of the arthritic process 
affecting the lumbosacral segment of the 
veteran's spine - keeping in mind that 
service connection has been established 
for degenerative joint disease of the 
lumbosacral segment of her spine.  Or is 
it more likely the cervical spine C6 and 
C7 pathology is a separate degenerative 
process.  If that is the case, then is it 
at least as likely as not that the 
separate cervical spine pathology is 
nonetheless also causally related to the 
veteran's active military service.  
Discuss the rationale of the opinion, 
whether favorable or unfavorable.

*Should the examiner determine the 
requested opinion cannot be rendered 
without an examination, the AMC shall 
arrange the examination.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

3.  Then readjudicate the veteran's claim 
for service connection for the C6 and C7 
degenerative changes in light of the 
additional evidence obtained.  If this 
claim is not granted to her satisfaction, 
send her and her representative a SSOC and 
give them an opportunity to respond to it 
before returning the files to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify her if further action is required 
on her part.  She has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


